DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities: 
Claim 1, lines 10-12 “one or more panels…and cover the area” is awkwardly worded and should be amended.
Claim 1, line 12, “the spaced apart frame members” should be changed to --the at least two spaced apart frame members--.
Claim 20, each instance of “the panels of mesh material” should be changed to --the one or more panels of mesh material-- for consistency purposes.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/998,843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a camouflage structure comprising: a frame having at least two spaced apart frame members’ and one or more mesh panels including a first side with a camouflage pattern and a second side with a color coating, wherein the mesh material is partially transmissive so that the exterior of the structure is visible from the interior of the structure, but the interior is not visible from the exterior.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,765,108 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a camouflage structure comprising: a frame having at least two spaced apart frame members and one or more mesh panels including a first side with a camouflage pattern and a second side with a color coating, wherein the mesh material is partially transmissive so that the exterior of the structure is visible from the interior of the structure, but the interior is not visible from the exterior.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Ransom et al. (US-7,040,333 B1).
Claim 1: Nagata teaches a structure (FIG. 3e) comprising: a frame (the tent inherently has some frame members in order to keep it in erect position); a panel of a mesh material (1) defining an interior of the camouflage structure (inside of tent seen in FIG. 3e); wherein the mesh material is interwoven fabric with a pattern (5; see FIG. 3e) printed on a first side (col. 3, lines 59-60) and a second side with a dark color coating (4; col. 3, lines 18-28), said second side opposite to the first side (as seen in FIG. 1); and one or more panels (27) of non-mesh material (transparent plastic sheet; col. 4, lines 23-25) provided along a roof of the structure (as seen in FIG. 3e) and attached to one or more of the frame (indirectly via the straps shown in FIG. 3e that connect to the structure); and wherein the panels of the mesh material define an outer surface of the camouflage structure (the panel of mesh material forms at least partially forms the outer surface of the structure even when the panel 27 is attached thereto).
	While it appears that Nagata teaches a camouflage pattern in FIG. 3e, Nagata does not explicitly state the pattern to be a camouflage pattern.  Additionally, Nagata is silent on the structure of the frame of the structure/tent.  Ransom et al. teaches a 
Claim 2: Nagata teaches the pattern as comprising one or more ink substance printed on the first side (col. 3, lines 59-60), but doesn’t teach the dark color coating as being printed on the second side (it teaches the dark color coating as being sprayed onto the second side; col. 3, lines 58-59).  However, it would have been obvious to one to ordinary skill in the art to have both sides be printed with ink since the first side is already printed with ink and it would make manufacturing the mesh material efficient if both sides used the same machine to produce the colors for both sides (possibly simultaneously).  It would also ensure that both sides could withstand the same kinds of conditions and one would not degrade faster than the other.
	Claim 3: The combination does not explicitly state the camouflage pattern being based on an exterior environment where the camouflage structure will be positioned; 
	Claim 4: Nagata teaches the dark color coating as comprising a single dark color coating comprising at least one of a black color coating, a brown color coating, a grey color coating, a red color coating, a dark blue color coating, a dark purple color coating, a dark orange color coating and a dark yellow color coating (col. 3, lines 18-28; “black, dark blue, or dark gray”).
Claim 5: Nagata teaches the mesh material is partially transmissive (due to net holes 6) such that a portion of incident radiation from an exterior of the camouflage structure is reflected off the pattern back into the exterior, a portion of incident radiation from an interior of the camouflage structure is transmitted through the mesh material to the exterior and wherein a ratio of an intensity of the reflected portion to an intensity of the transmitted portion is above a threshold value such that an exterior of the structure is visible through the mesh material from the interior of the structure and the interior of the structure is not visible through the mesh material from the exterior of the structure (col. 2, lines 18-25; col. 4, lines 51-54); and wherein the threshold ratio value is 1 (the threshold value inherently must exceed 1 since the mesh material of Nagata is one-way, which means that the intensity of the light reflected to the exterior over the intensity of the light transmitted through the mesh material is great than 1 as more light is reflected back out into the exterior of the structure so the interior of the structure cannot be seen, 
	Claims 6 and 12: Random et al. teaches a first side of the camouflage structure and a second side of the structure as each including a window (50) that can be opened to provide a shooting position (col. 4, lines 48-58) upon the approach of prey from the first and second sides, respectively. 
	Claim 9: Nagata teaches the mesh material to be formed by weaving yarn material (col. 2, lines 58-67, co. 3, lines 1-5, col. 3, lines 51-67, col. 4, lines 1-26). 
Claim 10: Nagata teaches a structure (FIG. 3e) comprising: a frame (the tent inherently has some frame members in order to keep it in erect position); a panel of a mesh material (1) defining an interior of the structure (inside of tent seen in FIG. 3e); wherein the mesh material is interwoven fabric with a pattern (5; see FIG. 3e) printed on a first side (col. 3, lines 59-60) and a second side with a single dark color coating (4; col. 3, lines 18-28; “black, dark blue, or dark gray”), said second side opposite to the first side (as seen in FIG. 1); and one or more panels (27) of non-mesh material (transparent plastic sheet; col. 4, lines 23-25) provided along a roof of the structure (as seen in FIG. 3e) and attached to one or more of the frame (indirectly via the straps shown in FIG. 3e that connect to the structure); wherein the mesh material is partially transmissive (due to net holes 6) such that a portion of incident radiation from an exterior of the camouflage structure is reflected off the pattern back into the exterior, a portion of incident radiation from an interior of the camouflage structure is transmitted through the mesh material to the exterior and wherein a ratio of an intensity of the reflected portion to an intensity of 
	While it appears that Nagata teaches a camouflage pattern in FIG. 3e, Nagata does not explicitly state the pattern to be a camouflage pattern.  Additionally, Nagata is silent on the structure of the frame of the structure/tent.  Ransom et al. teaches a portable camouflage enclosure/blind comprising: a pop-up frame including a plurality of flexible frame members (12), said plurality of frame members comprising at least two spaced apart frame members (any of the two members 12 opposite one another, since there are four frame members 12, two frame members are always spaced from each other).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a frame such as the frame of Ransom et al., to provide a collapsible, lightweight, yet structurally sound frame for the blind that can easily be erected on site.  Ransom et al. further teaches using a camouflage pattern (30 or 42) on the tent.  As such, it would also be obvious design change to modify Nagata to include a camouflage pattern as is common in the hunting blind art.  

Claim 13: Nagata teaches the second side of the one or more panels of the mesh material as defining an interior of the structure and the first side of the one or more panels of the mesh material as defining an exterior of the structure (since Nagata only teaches the material as being one layer, the second side would define the interior and the first side would define the exterior), and wherein the plurality of frame members are configured to form an enclosure that surrounds the interior (as seen in FIG. 3e of Nagata or FIGS. 1-4 and 14-15 of Reis et al.).
Claim 14: Nagata teaches the one or more panels of mesh material as providing a 360 degree view of the exterior of the camouflage structure from the interior of the camouflage structure (as seen in FIG. 3e of Nagata, the mesh material is used on all sides of the frame/structure, therefore creating a 360 degree view of the exterior from the interior).  

Claim 17: Ransom et al. teaches the pop-up frame as being movable from a folded position (FIG. 14) to a deployed position (FIG. 6).
Claim 18: Nagata teaches that when the structure is in the deployed position, an exterior of the structure as being visible through the panels of mesh material from an interior of the structure yet the interior of the camouflage structure is not visible through the panels of mesh material from the exterior of the camouflage structure. Since Ransom et al. teaches the panels of the cover (15) as being secured between the flexible frame members in the folded position (as seen in FIGS. 8-14), if Nagata was modified to comprise the flexible frame members of Ransom et al., then the panel of mesh material would also be secured and folded as such.
Reis et al. teaches the frame as being a pop-up frame and the frame members are flexible (col. 8, lines 12-13; or col. 13, lines 64-65).
Claim 19: Ransom et al. teaches the frame members as having a variation in spacing between the spaced apart frame members (some of the frame members 12 are spaced apart by a greater distance than they are spaced apart from other frame members, i.e. there is a variation in the spacing between one frame member and a frame member directly adjacent it and another frame member across the tent from it).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Ransom et al. (US-7,040,333 B1) as applied to claim 1 above, and further in view of Tabei et al. (JP-H09321485 A).
The combination is discussed above and Nagata teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks acrylic fibers.  Tabei et al. teaches a sheet comprising a mesh material made of polyester material and an acrylic fiber that is then coated (English translation of the specification; “A metal film is formed by applying a conductive treatment to a woven cloth formed by weaving 10 μm polyester, nylon, and acrylic fiber threads into a mesh structure of 14 to 580 mesh / inch”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a polyester material with acrylic fibers, such as that taught by Tabei et al., as an alternative that would provide a strong material less prone to tearing.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Ransom et al. (US-7,040,333 B1) as applied to claim 1 above, and further in view of Meadows (US-2008/005987 A1).
	The combination is discussed above and Nagata teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks a vinyl-coated polyester material.  Meadows teaches an ornamental screen comprising a mesh material made of vinyl-coated polyester material (paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .  


Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nagata teaches the one or more non-mesh panels as being transmissive, and therefore lacks the non-mesh panels being non-transmissive such that incident radiation from an exterior of the structure is not transmitted through the non-mesh material.  It would not have been obvious to make the non-mesh panels of Nagata non-transmissive.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Regarding Applicant’s argument that Nagata fails to teach the panels of mesh material as defining the outer surface of the structure due to the transparent plastic sheet that “covers” the structure (first alternate basis argument, page 16 of Remarks), the Examiner notes that the plastic sheet does not cover the entirety of the structure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636